                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 BRO T. HESED-EL,                      )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            1:19-cv-00285-MR-WCM
                                       )
                 vs.                   )
                                       )
 JOHN DOE, ROBIN BRYSON,               )
 MISSION HOSPITAL, INC,                )
 HOSPITAL DOES 1-10, and               )
 COUNTY OF BUNCOMBE,                   )
                                       )
             Defendants.               )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 29, 2021 Memorandum of Decision and Order.

                                               March 29, 2021




      Case 1:19-cv-00285-MR-WCM Document 80 Filed 03/29/21 Page 1 of 1
